Citation Nr: 9903991	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  96-29 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to July 
1970.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a July 1995 rating 
decision from the Nashville, Tennessee, Regional Office (RO), 
which, in pertinent part, denied service connection for a 
right knee disorder and a right shoulder disorder.  The 
veteran perfected a timely appeal to both of these issues.

In his Appeal to the Board (VA Form 9) received in June 1996, 
the veteran requested a personal hearing before a member of 
the Board at the RO.  However in a statement dated in 
February 1998, the veteran advised the RO that he wished to 
cancel that hearing.

The issue of entitlement to service connection for a right 
knee disorder is the subject of the remand portion of this 
decision.


FINDING OF FACT

There is no competent medical evidence which establishes a 
relationship between the veteran's current right shoulder 
disorder and his military service or any incident therein.   


CONCLUSION OF LAW

The claim for entitlement to service connection for a right 
shoulder disorder is not well grounded. 38 U.S.C.A. 5107 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet.App. at 81.  An allegation that a disorder 
should be service connected is not sufficient; the veteran 
must submit evidence in support of a claim that would justify 
a belief by a fair and impartial individual that the claim is 
plausible.  See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim.  Grottveit 
v. Brown, 5 Vet.App. 91, 92-93 (1993).

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995);  see also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1996).  This means that there must be evidence of 
disease or injury during service, a current disability, and a 
link between the two.  Further, the evidence must be 
competent.  That is, an injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and, 
where an opinion is used to link the current disorder to a 
cause during service or a service-connected disability, a 
competent opinion of a medical professional is required.  See 
Caluza at 504; Reiber v. Brown, 7 Vet.App. 513 (1995).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. § 1110.  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The law also provides that, of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardship of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service and, to that end, shall resolve 
every reasonable doubt in favor of the veteran. Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary. 38 U.S.C.A. § 
1154(b) (West 1991).  See also 38 C.F.R. § 3.304(d).  
However, competent evidence of a nexus between a current 
disability and service is still required.  Turpen v. Gober, 
10 Vet.App. 536 (1997); Libertine v. Brown, 9 Vet. App. 521 
(1996).

The service medical records reflect no complaint or finding 
pertaining to the right shoulder.  The record show that the 
veteran sustained shell fragment wounds to the lower 
extremities in July 1969 while engaging the enemy in Vietnam.  
The separation examination clinically evaluated the upper 
extremities as normal.

The veteran received intermittent treatment at VA facilities 
from 1981 to 1995 for several problems.  The first clinical 
evidence of a right shoulder disorder was in September 1995.  
At that time the veteran gave a history of right shoulder 
pain and popping for the last 20 years.  The diagnosis was 
questionable right shoulder impingement. 

A VA orthopedic examination was conducted in May 1996.  At 
that time it was reported that in some manner the veteran 
hurt his shoulder in 1969 when he sustained injuries from a 
booby trap explosion.  He reported pain in the right shoulder 
since that injury.  An examination showed no evidence of any 
scars on the right shoulder.  X-rays of the right shoulder 
were essentially normal.  Following the completion of the 
examination, the diagnosis was impingement syndrome of the 
right shoulder.  

The evidence indicates that the veteran did sustain an injury 
to the right shoulder in combat pursuant to 38 U.S.C.A. 
§ 1154.  However, the veteran must still establish the 
presence of a well grounded claim.  While the veteran is 
competent to describe symptoms associated with the right 
shoulder pain, a diagnosis of a disability and an opinion as 
to the cause of such symptoms or the etiology of such 
disability requires competent medical evidence and cannot be 
evidenced by the veteran's lay statements.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992);  See also Gregory v. 
Brown, 8 Vet.App. 563 (1996).

In this regard, the first evidence of a right shoulder 
disability was in 1995, many years after service.  The 
veteran has not submitted any competent medical evidence nor 
is there any competent medical evidence of record, which 
establishes a nexus between the inservice right shoulder 
injury and associated symptoms as related by the veteran and 
the currently diagnosed impingement syndrome of the right 
shoulder.

Consequently, in the absence of any competent evidence 
linking a current disability to service, the claim in 
question is not well grounded.  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  Accordingly, there is no duty to assist the 
veteran in any further development of such claim.   Rabideau 
v. Derwinski, 2 Vet.App. 141 (1992), Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  

Further, the Board views the information provided in the 
statement of the case, supplemental statement of the case, 
and other correspondence from the RO, sufficient to inform 
the veteran of the elements necessary to complete his 
application for service connection for a right shoulder 
disorder.  Moreover, the veteran has not put the VA on notice 
of the existence of any specific, particular piece of 
evidence that, if obtained, might make the claims well-
grounded.  Robinette v. Brown, 8 Vet.App. 69 (1995).


ORDER

The claim for entitlement to service connection for a right 
shoulder disorder is denied.


REMAND

The veteran contends, in essence, that his right knee 
disorder was either incurred during active service, or that 
his right knee disorder is proximately due to or the result 
of his service-connected shell fragment wounds of the left 
leg and knee with damage to Muscle Group XI.  The service 
medical records reveal that the veteran was seen on several 
occasions for complaints of right knee pain and giving way of 
the right knee.  The diagnoses included exostosis and right 
quad atrophy with mild strain.  

According to the report of a VA orthopedic examination 
conducted in May 1996, the examiner concluded that the 
veteran had a diagnosis of mild degenerative arthritis of the 
right knee and that X-rays of the right knee were essentially 
negative with the exception of some mild patellofemoral 
arthritis.  X-rays of the right knee, associated with the May 
1996 VA orthopedic examination, showed an irregular sclerotic 
appearance distal femur probably bone infarct.  

The United States Court of Veterans Appeals held that when 
aggravation of a veteran's non-service-connected condition is 
proximately due to, or the result of a service connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet.App. 439, 448 (1995).

In view of these facts, the Board is of the opinion that 
another VA examination is warranted.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:


1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any VA and 
private medical records pertaining to 
treatment for a right knee disorder since 
his release from active duty.  The RO 
should inform the veteran that he has the 
opportunity to submit additional evidence 
and arguments in support of his claim.

2.  The RO should request the VA medical 
facility in Memphis, Tennessee, to 
furnish copies of any additional 
treatment records covering the period 
from December 1995 to the present.

3.  The RO should schedule the veteran 
for a VA examination by an orthopedist in 
order to determine the nature and 
etiology of any right knee disorder.  The 
claims folder and a copy of this Remand 
should be furnished to the examiner prior 
to the examination.  All indicated 
special studies, including X-rays, deemed 
necessary should be accomplished.  If any 
right knee disorder is diagnosed, it is 
requested that the examiner render an 
opinion as whether it is as least as 
likely as not that the right knee 
disorder is related to service or is 
caused or aggravated by the service-
connected shell fragment wounds of the 
left leg and knee with damage to Muscle 
Group XI?  If aggravated, the examiner is 
requested, to the extent possible, to 
specify the degree of aggravation.  Allen 
v. Brown, 7 Vet.App. 439 (1995).  A 
complete rational for any opinion 
expressed should be included in the 
examination report.

After the development requested above has been completed to 
the extent possible, the RO should again review the record, 
to include consideration of Allen.  If the decision remains 
adverse to the veteran, he and his representative should be 
furnished a supplemental statement of the case and afforded 
the specified time within which to respond thereto.  
Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

